SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

786
KA 12-01017
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TREVON A. LUGG, DEFENDANT-APPELLANT.


REBECCA L. WITTMAN, UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered January 28, 2009. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of grand larceny in the third degree (Penal Law §
155.35 [1]), defendant contends that his waiver of indictment was
invalid because the subsequent guilty plea was to a crime not charged
in the superior court information (SCI) or contained within the waiver
of indictment. We reject that contention. The SCI charged defendant
with grand larceny in the third degree for cashing forged checks at a
bank in Utica in an amount exceeding $5,700, and the waiver of
indictment in fact specified that grand larceny in the third degree
was included therein (see CPL 195.20). To the extent that defendant
is challenging the sufficiency of the factual allocution, his
contention is unpreserved for our review inasmuch as he failed to move
to withdraw the plea or to vacate the judgment of conviction (see
People v Lopez, 71 NY2d 662, 665). We note in any event that, upon
further inquiry by County Court, defendant admitted to cashing the
checks in Utica (see generally id. at 666). Defendant further
contends that he was denied effective assistance of counsel. To the
extent that his contention survives his plea of guilty (see People v
Nieves, 299 AD2d 888, 889, lv denied 99 NY2d 631), we conclude that it
is lacking in merit (see generally People v Ford, 86 NY2d 397, 404).



Entered:   July 19, 2013                           Frances E. Cafarell
                                                   Clerk of the Court